Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Claims 1-21 were canceled in a preliminary amendment received, claims 23-44 were added and are now pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,636,587 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “… a camera configured to obtain an image; and identify a betting amount of a bet made in a respective one of a plurality of casino games based on respective types and numbers of gaming tokens captured in the image, the plurality of casino games being played at a plurality of tables in a casino facility; record the profit” and added the limitations of “… the game management system further comprises: a camera configured to capture the casino game to obtain an image, the at least one processor being configured to determine the betting contents based on the image; or a sensor, the at least one processor being configured to determine the betting contents based on a reading, by the sensor, of IDs embedded in chips.”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  

US Application Number: 16/710,247
US Patent Number: 10,580,254 B2
A game management system comprising at least one processor, 
A game management system comprising:

a camera configured to obtain an image; and
wherein the at least one processor is configured to:
at least one processor, wherein the at least one processor is configured to:

identify a betting amount of a bet made in a respective one of a plurality of casino games based on respective types and numbers of gaming tokens captured in the image, the plurality of casino games being played at a plurality of tables in a casino facility;
determine betting contents including a betting target and a betting amount of a casino game played in a casino;
identify a betting target of the bet based on a position of the gaming tokens captured in the image;
determine a game result of the casino game; and
determine a game result of the respective casino game; 
calculate a profit of a casino manager with respect to a plurality of tables in the casino based on the determined betting contents and game result; and
calculate, based at least on the identified betting amount and betting target and the determined game result, a profit of a casino manager for each of the plurality of tables and for each of the plurality of the casino games; and
the game management system further comprises:



a sensor, the at least one processor being configured to determine the betting contents based on a reading, by the sensor, of IDs embedded in chips.


record the profit.




Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale




/Ronald Laneau/
Primary Examiner, Art Unit 3715